Citation Nr: 1013424	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-11 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1943 to 
September 1945.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in April 2009 to the Department of Veterans Affairs 
(VA) Regional Office in Providence, Rhode Island (RO) for 
additional development.  


FINDINGS OF FACT

1.  The manifestations of the service-connected PTSD are 
shown to more nearly approximate that of occupational and 
social impairment with reduced reliability and productivity 
due to psychiatric symptomatology.

3.  The Veteran's service-connected disorders are PTSD, 50 
percent disabling; and  a laceration of the forehead, 0 
percent disabling.  His combined rating is 50 percent.  

4.  The Veteran has graduated from high school; he last 
worked full time in 1984 as a machinist.   

5.  The service-connected disabilities are not shown to 
preclude the Veteran from securing or following a 
substantially gainful occupation consistent with his 
educational background and previous work history.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(2009).  

2.  The criteria for the assignment of a TDIU rating are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
letter was sent to the Veteran in February 2005, prior to 
adjudication, informing him of the requirements needed to 
establish entitlement to an increased rating.  A letter was 
sent to the Veteran in March 2005, prior to adjudication, 
informing him of the requirements needed to establish 
entitlement to TDIU.

Service connection was granted for PTSD by rating decision in 
October 1945.  He has been assigned a 50 percent rating 
continuously since a rating decision in April 2000, effective 
November 22, 1999.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files 
after each letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the January 2010 Supplemental Statement of the 
Case about disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA psychiatric evaluation 
was conducted in August 2009.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

The Veteran was granted service connection for PTSD in an 
October 1945 rating decision; he was assigned a 50 percent 
rating, effective November 22, 1999, by rating decision in 
April 2000.  A claim for increase was received by VA in 
January 2005.  The claim for an increased rating was denied 
by rating decision in June 2005, and the Veteran timely 
appealed.  

A 50 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  

A 70 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is 
assignable with total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

A GAF of 71 to 80 is assigned if symptoms are transient and 
expectable reactions to psychosocial stressors defined as 
mild symptoms (e.g., difficulty concentrating after family 
argument), with no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

After review of the evidence, the Board finds that the 
Veteran's service-connected PTSD does not more nearly 
approximate the criteria for a higher rating of 70 percent.  

VA treatment records through February 2005 reveal treatment 
for PTSD, with memory loss noted in January 2005 and GAF 
scores of 49 in January 2004 and 2005.  Severe PTSD was noted 
in January 2005.

The Veteran complained on VA psychiatric evaluation in 
February 2005 of flashbacks.  He was receiving outpatient 
group treatment twice a month but was not taking any 
medications.  On mental status examination, the Veteran was 
oriented without obsessive thoughts or panic attacks.  He 
enjoyed hunting, fishing, and gardening; and he was close to 
his family.  He had 3-4 close friends.  He had auditory 
hallucinations, flashbacks, problems with concentration, and 
irritability.  The examiner noted that the Veteran's symptoms 
were consistent with PTSD with periods of remission.  The 
diagnosis was PTSD, and the GAF score was 60.  The examiner 
said that the Veteran's PTSD symptoms had a major impact on 
his ability to obtain and maintain employment but caused 
minimal interference with social functioning.

VA treatment records for 2005 reveal a GAF score of 52 in 
April, a score of 49 in June, and a score of 55 from 
September through November 2005.

A VA psychiatric evaluation, which included review of the 
claims files, was conducted in August 2009.  The Veteran's 
affect was restricted; his mood was described as very good.  
He complained of insomnia, flashbacks, intrusive 
recollections, nightmares, irritability, difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response.  He had a good relationship with his family; his 
wife had died several years earlier after 61 years of 
marriage.  He had retired from work in 1985, which had 
involved working with his brother as co-owners of a service 
station/repair shop for 27 years.  

On mental status examination, the Veteran was fully oriented, 
with no homicidal or suicidal ideation, no impaired impulse 
control, and no panic attacks.  There was no evidence of 
delusions or hallucinations.  His thought process was not 
impaired.  His insight and judgment were intact.  It was 
noted that he became quite tangential when talking.  

Chronic PTSD was diagnosed in August 2009.  Psychosocial 
stressors were considered mild.  The GAF score was 55.  The 
examiner noted a moderate degree of impairment in 
occupational, social, and interpersonal functioning.  The 
examiner also reported that the Veteran's PTSD had a 
moderately severe impact on his ability to obtain and 
maintain gainful employment.  The examiner concluded that the 
Veteran's tendency to become tangential would be a 
significant barrier to his being able to obtain and maintain 
employment.

A rating in excess of 50 percent is not warranted during the 
appeal period because the symptomatology noted above, 
especially on VA evaluations in February 2005 and August 
2009, did not include evidence of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships.  

Despite the notation in January 2005 of severe PTSD, the 
Veteran's GAF scores since January 2005 have ranged from 49 
to 60; GAF scores on the VA evaluations in 2005 and 2009 were 
55 and 60, which indicate moderate symptoms.  Moreover, his 
mood in August 2009 was described as very good; he said that 
he participated in several activities, including fishing and 
gardening; and he was socially active.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an 
evaluation in excess of 50 percent for service-connected 
PTSD, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


TDIU

The Veteran asserts that his service-connected PTSD prevents 
him from working at substantially gainful employment.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  


Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).  

The Veteran has a high school education and has worked as a 
machinist and part owner of a service station/repair shop.  
According to the Veteran's application, he last worked on a 
full time basis in 1984.  



The Veteran is currently assigned a 50 percent evaluation for 
his service-connected PTSD and a 0 percent evaluation for his 
service-connected laceration of the forehead; his combined 
rating is 50 percent.  Therefore, he does not meet the 
percentage standards for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a).  

A TDIU rating may be granted on an extraschedular basis, 
pursuant to 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities but who fail to meet the 
percentage standards set forth in 38 C.F.R. 
§ 4.16(a).

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  An 
extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director of 
Compensation and Pension Services.

The RO has considered extraschedular rating and has 
determined that referral for such extraschedular rating is 
not appropriate (see the November 2005 Statement of the Case 
and the January 2010 Supplemental Statement of the Case).  
The Board may accordingly consider the issue without 
prejudice to the Veteran.

A schedular rating itself is recognition that a claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose supra  .

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to service-connected 
disorders.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).



The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).

The Board must now determine whether the Veteran is 
unemployable by reason of his service-connected disabilities 
alone, taking into consideration his educational and 
occupational background.  The Veteran has completed high 
school; he last worked full time in 1984 or 1985 as a part 
owner of a service station/repair shop.  

After review of the evidence, the Board finds a lack of 
evidence that the Veteran's service-connected disabilities 
alone cause marked interference with employability.  Although 
he has significant psychiatric problems that affect his 
employability, as evidenced by his schedular rating, his GAF 
scores on the VA examinations on file were 60 and 55, which 
indicate moderate impairment.  Moreover, it was noted on VA 
examination in August 2009 that his psychostressors were mild 
and that there was a mild to moderate degree of impairment in 
his occupational and social functioning.  Although the 
examiner also reported a moderately severe impact on the 
Veteran's ability to obtain or maintain gainful employment, 
this is not equivalent to marked interference with 
employment.  Additionally, the Veteran has not been 
frequently hospitalized for his service-connected PTSD.

The Board therefore finds that any further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
4.16(b) is not necessary or appropriate at this point.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the Veteran 
does not meet the threshold criteria for award of a TDIU, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 50 percent for PTSD is denied.

TDIU is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


